DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed 12/02/2022 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Syu (US 2017/0062452) in view of Cheng (US 2018/0308928) and Peidous (US 2017/0243781).
Regarding claim 1, Syu discloses a method of fabricating a semiconductor substrate, comprising: providing a carrier substrate  (Fig.3, numeral 104’) including a surface; performing a plasma treatment on the surface of the carrier substrate ([0040]); forming a polycrystalline semiconductor layer (106) on the surface of the carrier substrate (104’); forming a buried dielectric layer (Fig.6, numeral 110) ([0015]) on the polycrystalline semiconductor layer (106); and forming a semiconductor layer (112) on the buried dielectric layer (110) ([0018]).
Syu does not disclose (1) performing a rapid thermal treatment on the polycrystalline semiconductor layer and (2) that the semiconductor layer is a single crystalline.
Regarding element (1), Syu however discloses that the polycrystalline semiconductor layer is charging trapping layer ([0015]). And Cheng discloses performing a rapid thermal treatment on the polycrystalline semiconductor layer to activate the dopants and preventing degrading of properties of the charging trapping layer (Cheng, [0039]).
Regarding element (2), Syu discloses that the semiconductor layer is a device layer ([0018]). Peidous however discloses that the device layer is a single crystalline (Fig.3H, numeral 706; [0080]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Syu with Peidous to have the semiconductor layer for the purpose of forming high quality device layers.
Regarding claim 2, Syu discloses wherein when the plasma treatment is performed, a plurality of micro-defects (Fig.4, numeral 402) is formed on the surface of the carrier substrate (104’’) to increase the roughness of the surface of the carrier substrate (104’’), and the micro-defects are nucleation points for the polycrystalline semiconductor layer (106) ([0042]).  
Regarding claim 8, Syu discloses wherein before performing the rapid thermal treatment, the polycrystalline semiconductor layer (106) has a first resistivity.
Syu in view of Chen and Peidous does not disclose after performing the rapid thermal treatment, the polycrystalline semiconductor layer has a second resistivity, and the ratio of the second resistivity to the first resistivity is greater than 500.  
Chen however discloses that resistivity is increased after performing the rapid thermal treatment ([0041]).
It would have been therefore obvious to one of ordinary skill in the at the time the invention was filed to adjust the resistivity to be in the clamed range for the purpose of fabrication high performance RF devices (Chen, [0041]). 
Regarding claim 9, Syu discloses wherein before performing the rapid thermal treatment, the polycrystalline semiconductor layer (106) has a first rate of change of resistivity (note: any change of resistivity can be considered as “a first rate of change.”)
 Syu does not disclose that after performing the rapid thermal treatment, the polycrystalline semiconductor layer has a second rate of change of resistivity, and the second rate of change of resistivity is less than the first rate of change of resistivity.  
Chen however discloses that resistivity is increased after performing the rapid thermal treatment ([0041]).
It would have been therefore obvious to one of ordinary skill in the at the time the invention was filed to adjust the change rate of resistivity to be in the clamed range for the purpose of fabrication high performance RF devices (Chen, [0041]). 
Regarding claim 10, Syu discloses wherein forming the buried dielectric layer on the polycrystalline semiconductor layer comprises performing an oxidation process, a deposition process or a bonding process.  
Regarding claim 11, Peidous discloses wherein forming the single crystalline semiconductor layer on the buried dielectric layer comprises performing a bonding process (Fig.3G; [0072]).  
Regarding claim 12, Syu discloses wherein the polycrystalline semiconductor layer (Fig.5, numeral 106)  is in direct contact with the surface of the carrier substrate (104’’), and the buried dielectric layer (Fig.6, numeral 110’) is in direct contact with the polycrystalline semiconductor layer (106).
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable Syu in view of Cheng and Peidous as applied to claim 1 above, and further in view of Zhu (US 2013/0104967).
Regarding 3, Syu does not disclose wherein a gas used in the plasma treatment comprises Ne, Ar, Kr, N2, O2, N2O, C3F8 or a combination thereof.  
Zhu however discloses the plasma treatment comprises Ar ([0077]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Syu with Zhu to nave the plasma treatment comprises Ar for the purpose of effective etching of silicon (Zhu, [0077]).  
Regarding claim 4, Zhu discloses wherein the time duration of the plasma treatment is from 300 seconds to 1800 seconds ([0067]). 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syu in view of Cheng and Peidous as applied to claim 1 above, and further in view of Jeanjean (Jeanjean et al., “Dopant activation and Hall mobility in B- and As-implanted polysilicon films after rapid or conventional thermal annealing, “Semicond. Sci. Technol. 6, 1130, 1991).
Regarding claim 5, Syu in view of Cheng and Peidous does not disclose wherein the processing temperature of the rapid thermal treatment is from 750°C to 1250°C.  
Jeanjean however discloses wherein the processing temperature of the rapid thermal treatment is from 750°C to 1250°C (page 1130, column 2, Section 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Syu with Jeanjean to adjust the processing temperature of the rapid thermal treatment for the purpose of effective dopant activation in the polycrystalline layer.
Regarding claim 6, Syu in view of Cheng and Peidous does not wherein the time duration of the rapid thermal treatment is from 5 seconds to 60 seconds.  
Jeanjean however discloses wherein the time duration of the rapid thermal treatment is from 5 seconds to 60 seconds (page 1130, column 2, Section 2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Syu with Jeanjean to adjust the time duration of the rapid thermal treatment for the purpose of effective dopant activation in the polycrystalline layer.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest when the rapid thermal treatment is performed on the polycrystalline semiconductor layer, an increase in resistivity of the upper region is greater than an increase in resistivity of the lower region as required by claim 7.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891